Election/Restrictions
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/12/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney Remily on 8/31/2021.

The application has been amended as follows: 
In claim 15, after the term “producing” and before the comma, please delete “a gas barrier film” and replace with “the gas barrier film of claim 1”.
In claim 16, in the last line, after term “a” and before “support”, please delete the term “long” and replace with “second”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the prior art of Weigel (US 20120003448), Yasui et al. (US 20170010399), and Iwase et al. (JP 2016-204461).
Weigel discloses a barrier assembly for a photovoltaic cell.  The assembly comprises a first substrate, inorganic barrier layer, second substrate, and adhesive layer.  However, Weigel is silent to the claimed order and the adhesive layer and inorganic layer being chemically bonded.  Yasui discloses a laminate having a pressure sensitive adhesive layer, inorganic layer, and transparent protective layers.  However, Yasui does not disclose the laminate having the claimed order.  Iwase discloses a barrier assembly having the claimed order and in the comparative examples, an embodiment similar to the claimed invention.  However, Iwase is not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783